Case 1:18-cv-01793-CFC Document 16 Filed 04/15/19 Page 1 of 29 PageID #: 2583




                           Case No. 1:18-CV-01793-CFC

               IN THE UNITED STATED DISTRICT COURT
                   FOR THE DISTRICT OF DELAWARE
In re
Landsource Communities
Development LLC, et al.,               Civil Action No: 1:18-CV-01793-CFC
             Debtors.                  Bankruptcy Case No. 08-11111 (KJC)
Citizens Against Corporate Crime,      BAP No. 18-53
LLC,
                   Appellant,
        v.
Lennar Corporation,
                   Appellee.

  REPLY BRIEF OF APPELLANT CITIZENS AGAINST CORPORATE
                       CRIME, LLC

                      Stamatios Stamoulis (DE No. 4606)
                         Stamoulis & Weinblatt, LLC
                            6 Denny Road, Suite 307
                             Wilmington, DE 19089
                        Email: stamoulis@swdelaw.com
                                      - and -
                         Robert E. Barnes (pro hac vice)
                           Tony Nasser (pro hac vice)
                                Barnes Law, LLP
                     601 South Figueroa Street, Suite 4050
                         Los Angeles, California 90017
                                Tel: 310-510-6211
                                Fax: 310-510-6225
                    Email: robertbarnes@barneslawllp.com
                     Email: tonynasser@barneslawllp.com
              Attorneys for Citizens Against Corporate Crime, LLC
Case 1:18-cv-01793-CFC Document 16 Filed 04/15/19 Page 2 of 29 PageID #: 2584




                                           TABLE OF CONTENTS
TABLE OF CONTENTS ........................................................................................... i

TABLE OF AUTHORITIES .................................................................................... ii
Introduction ................................................................................................................1
Argument....................................................................................................................3

I. The Standard of Review is De Novo For Questions of Law ................................3
II. The Bankruptcy Court Abused Its Discretion By Reopening The Landsource,
    LLC Chapter 11 Bankruptcy Cases ......................................................................6
III. The Bankruptcy Court Erred By Granting Lennar’s Motion To Enforce The
    Injunction And Release In The 2009 Landsource, LLC Bankruptcy Confirmation
    Plan Against CACC And Enjoining CACC From Pursuing The FCA Action In

    California ............................................................................................................11
IV.The Bankruptcy Court Erred By Not Abstaining From This Matter
    .............................................................................................................................19
Conclusion ...............................................................................................................22
CERTIFICATE OF COMPLIANCE .......................................................................24




                                                                i
Case 1:18-cv-01793-CFC Document 16 Filed 04/15/19 Page 3 of 29 PageID #: 2585




                                   TABLE OF AUTHORITIES
Cases

Am. Flint Glass Workers Union v. Anchor Resolution Corp.,
        197 F.3d 76 (3d Cir. 1999) ..........................................................................5, 6
Broomall Industries, Inc. v. Data Design Logic Systems, Inc.,

        786 F.2d 401 (Fed. Cir. 1986) .......................................................................18
Harbour Trust Co. v. Aaron (In re Plusfunds Grp., Inc.),
        589 F. App’x 41 (2d Cir. 2015) .......................................................................8
In re Arctic Glacier Int’l, Inc.,
        901 F.3d 162 166 (3d Cir. 2018) ...................................................................10
In re Fla. Precast Concrete, Inc.,
        139 B.R. 37 (Bankr. M.D. Fla. 1992) ..............................................................8
In re LaRoche Industries, Inc.,
  312 B.R. 249 (Bankr. Del., 2004).........................................................................11
In re Lazy Days’ RV Ctr. Inc.,
        Case No. 09-13911-KG, D.I. 166 (Mem. Order) (Bankr. D. Del. June 16,
        2011), aff’d 724 F.3d 418 (3d Cir. 2013) ........................................................9

In re Optical Technologies, Inc.,
        425 F.3d 1294 (11th Cir. 2005) ...................................................................5, 6
In re Plusfunds Group, Inc. v. Harbour Trust Co. LTD,

        505 B.R. 419 (S.D.N.Y. 2014) ........................................................................8




                                                       ii
Case 1:18-cv-01793-CFC Document 16 Filed 04/15/19 Page 4 of 29 PageID #: 2586




In re Plusfunds Grp., Inc.,
         Case No. 06-10402 (JLG) (Bankr. S.D.N.Y. Apr. 21, 2015) ..........................8

In re Resorts Intern., Inc.,
         372 F.3d 154 (3d Cir.2004) ...........................................................................11
In re Shenango Grp. Inc.,
         501 F.3d 338 (3d Cir. 2007) ................................................................... 4, 5, 8
In re: Holley Performance Products, Inc. et al.,
         No. 09-13333 (KJC) (Dist. of Del, July 31, 2015) ..........................................7

U.S. ex rel Gebert v. Transp. Administrative,
         260 F.3d 909 (8th Cir. 2001) .........................................................................16
U.S. ex rel. Hall v. Teledyne Wah Chang Albany,
         104 F.3d 230 (9th Cir. 1997) .........................................................................15
U.S. ex rel. McNulty v. Reddy Ice Holdings, Inc.,
         835 F.Supp.2d 341 (E.D. Mich. 2011) ..........................................................15
U.S. ex. rel. Green v. Northrop Corp.,
         59 F.3d 953 (9th Cir. 1995) .................................................................... 15, 18


Statutes
11 U.S.C. § 1141 ............................................................................................... 14, 18
28 U.S.C. § 1334 ......................................................................................................20
California Government Code § 12652 .................................................................1, 13
California Government Code § 12654 .......................................................................3


                                                           iii
Case 1:18-cv-01793-CFC Document 16 Filed 04/15/19 Page 5 of 29 PageID #: 2587




Federal Rules of Bankruptcy Procedure § 5011 ......................................................20
Federal Rules of Bankruptcy Procedure § 7052 ......................................................20

Federal Rules of Bankruptcy Procedure § 9014 ......................................................20
Federal Rules of Bankruptcy Procedure § 9023 ......................................................20
Federal Rules of Bankruptcy Procedure § 9024 ......................................................20
Federal Rules of Civil Procedure § 59 .....................................................................20
Federal Rules of Civil Procedure § 60 .....................................................................20




                                                     iv
Case 1:18-cv-01793-CFC Document 16 Filed 04/15/19 Page 6 of 29 PageID #: 2588




                                   Introduction
      Lennar Corporation’s (“Lennar”) Answering Brief of Appellee (“Answering

Brief”) obfuscates the pertinent questions at issue in this appeal, attempting to
characterize the False Claims Act (“FCA”) lawsuit as a dispute between a man by
the name of Nicholas Marsch and Lennar directly, as argued to the United States

Bankruptcy Court for the District of Delaware. Yet, this is inaccurate. Lennar was
not sued by Nicholas Marsch concerning the application of an injunction from 2009;
rather, Lennar was sued by the People of the State of California concerning
violations of California State law. Citizens Against Corporate Crime, LLC (“CACC)
is only the relator of the FCA claim on behalf of the People, as authorized by the
California FCA. See Cal. Gov. Code § 12652(c). In order to avoid this weightier

action, Lennar removed the consideration of the case to the court geographically
furthest from the original action—taking it from Sacramento, California, to
Delaware—and sought to apply an injunction from 2009 to bar the case. Incredibly,
Lennar achieved the unprecedented result it sought to obtain. Nevertheless, the law
on the subject is clear: for the People to be enjoined from pursuing an FCA action,
the prosecuting authority must have had notice of the potential FCA violations and
a reasonable opportunity to conduct an investigation prior to the injunction.
      Thus, there was only one material question of fact, which was never disputed
by any party and was confirmed by the California Office of the Attorney General
(“CAGO”): the CAGO did not have notice of nor was informed about any potential
California FCA violation by Lennar prior to 2017, until CACC notified the CAGO


                                          1
Case 1:18-cv-01793-CFC Document 16 Filed 04/15/19 Page 7 of 29 PageID #: 2589




by filing the FCA lawsuit under seal, and the CAGO never investigated nor had a
reasonable opportunity to investigate the potential violation until 2017, at which time

the CAGO did undertake an investigation of the claims that took eleven months. As
a result, when the Delaware Bankruptcy Court enjoined the FCA action based upon
the 2009 confirmation plan and release, the court committed legal error because it
considered only whether Nicholas Marsch had notice of any potential FCA violation
in 2009 and did not consider whether the CAGO had notice as prosecuting authority.
CACC’s or Mr. Marsch’s role or involvement is irrelevant and, even if it were

relevant, there is no evidence provided by Lennar that CACC or Mr. Marsch
participated in creating or approving the releases or waivers at issue. Though Lennar
argues that the Delaware Bankruptcy Court’s order does not impact the CAGO, this
also is misleading, as the FCA lawsuit in California was dismissed by operation of
the Delaware Bankruptcy Court’s order granting Lennar’s motion to enforce.
      Indeed, if the CAGO had notice or an opportunity to investigate the potential
FCA violation in 2009, when Lennar asserts, then there would have been no need to
remove the FCA action filed in Sacramento to the Eastern District of California or
to the Delaware Bankruptcy Court; the FCA action would be time-barred by the
statute of limitations, which would have expired in 2012. Lennar could have more
easily, more quickly, and less costly filed a demurrer (motion to dismiss) in the
Sacramento Superior Court based on the statute of limitations and dismissed the case
at that jurisdiction if the FCA claim was truly part-and-parcel of the injunction or




                                          2
Case 1:18-cv-01793-CFC Document 16 Filed 04/15/19 Page 8 of 29 PageID #: 2590




release that Lennar asked the Delaware Bankruptcy Court to Enforce.1 Still, Lennar
never sought to move to dismiss the FCA complaint or raised the statute of

limitations as a defense, contradictory its central argument. See Cal. Gov. Code §
12654(a).
      The question put forth before this Court is not new and is not as convoluted
as Lennar makes it seem: Can a California FCA claim be released by a private
person, who is not a debtor, when the prosecuting authority was not provided notice
or an opportunity to investigate the potential violation? As all case law indicates, as

confirmed by public policy, the answer must be “no.”
      Because of this, there was no good cause to reopen the bankruptcy cases to
adjudicate a dispute regarding California State law in front of a judge that admittedly
did not draft the order being contested; there was good cause to abstain from further
consideration of the issues even after reopening the case; and, finally, it was legal
error to grant Lennar’s motion to enforce the injunction from the Landsource, LLC
Confirmation Plan against CACC and applied to the FCA lawsuit. In light of the
undisputed facts and applicable law, the Delaware Bankruptcy Court’s orders must
be vacated or reversed.

                                     Argument
 I.   The Standard of Review is De Novo For Questions of Law
      Contrary to Lennar’s argument otherwise, de novo review is proper for review


1 The same law firms that represented Lennar for the Landsource, LLC bankruptcy
  represent Lennar now. See Supp. APP. 1503.
                                          3
Case 1:18-cv-01793-CFC Document 16 Filed 04/15/19 Page 9 of 29 PageID #: 2591




of the Delaware Bankruptcy Court’s decisions regarding questions of law. In arguing
that abuse of discretion is the only standard that may be applied, Lennar relies

primarily on one case, In re Shenango Grp. Inc., 501 F.3d 338 (3d Cir. 2007), which
states that a bankruptcy court’s interpretation of its own order ought to be subject to
review for abuse of discretion. However, Shenango does not simply apply a blanket
abuse of discretion standard, and this case does not regard mere interpretation of a
bankruptcy court’s order. In Shenango, the Third Circuit explained that a court
reviewing a bankruptcy court’s order begins with a de novo standard of review. Id.

at 344–45 (“In construing a confirmed plan of reorganization, we apply contract
principles. Because the construction of a contract generally presents a question of
law, we exercise plenary review.”). However, a reviewing court cannot stop there, it
must “distinguish between the review of a bankruptcy court’s application of legal
principals and the review of a bankruptcy court’s actual interpretation of an
ambiguous provision in its own order.” Id. at 346. As to the portions that are
ambiguous, then, and only to that extent, a deferential abuse of discretion standard
applies. Ibid. The deferential abuse of discretion standard “should not apply, of
course, if the issue being reviewed presents only a question of law.” Id. at 346
(emphasis added). Similarly, a de novo standard of review also applies as to that
initial question of whether the language itself is ambiguous. Ibid. (“Thus, we
conclude that the initial inquiry of whether Shenango’s Reorganization Plan is
ambiguous is subject to de novo review.).
      If CACC were contesting specific language in the Confirmation Plan or was


                                          4
Case 1:18-cv-01793-CFC Document 16 Filed 04/15/19 Page 10 of 29 PageID #: 2592




arguing an alternative interpretation to Lennar, then an abuse of discretion standard
may be applicable. This is not the case. Rather, unlike Shenango, there is no dispute

over the terms of the confirmation order and CACC is not contesting any language
in the order as ambiguous or the interpretation thereof. See id. at 344 (“Shenango
contends that […] there is only one reasonable construction of the Reorganization
Plan and that interpretation is that Shenango is not obligated to fully fund any
increase in benefits…”). CACC is contesting that the language in the confirmation
plan, however interpreted, simply cannot enjoin the People of the State of California,

and by extension a relator under California’s FCA statutes, as a matter of law, for
which this Court exercises plenary review. See Am. Flint Glass Workers Union v.
Anchor Resolution Corp., 197 F.3d 76, 80 (3d Cir. 1999).
      Lennar’s analysis, and argument, falters by ignoring the requirement that a
reviewing court “must ‘break down mixed questions of law and fact, applying the
appropriate standard to each component.” Am. Flint Glass Workers., supra, 197 F.3d
at 80. Both the Third and Eleventh Circuits agree that:

      simply because a bankruptcy court’s interpretation of its order is
      entitled to deference does not ‘insulate all aspects of the bankruptcy
      court’s opinion from anything more searching than abuse of discretion
      review. The rationale for deferring to a court’s interpretation of its own
      order does not extend to its analysis of broad legal principles.
Shenango, supra, at 346, citing In re Optical Technologies, Inc., 425 F.3d 1294,
1303 (11th Cir. 2005). For the questions presented in this case, this Court must




                                          5
Case 1:18-cv-01793-CFC Document 16 Filed 04/15/19 Page 11 of 29 PageID #: 2593




exercise plenary review and conduct a de novo analysis.2 Am. Flint Glass Workers.,
supra, 197 F.3d at 80.

 II.   The Bankruptcy Court Abused Its Discretion By Reopening The
       Landsource, LLC Chapter 11 Bankruptcy Cases
   To correct certain mischaracterizations of CACC’s brief, though a bankruptcy

court may have “broad discretion” to reopen cases, CACC does not concede that a
bankruptcy court’s order reopening a closed case is entitled to great deference. See
Answering Brief, at 28 fn. 8. Rather, as explained in the opening brief and the
immediately preceding section, a bankruptcy court’s decision whether to reopen a
case is reviewed on an abuse of discretion standard, but a reviewing court must
carefully distinguish between questions of law and questions of fact and “simply
because a bankruptcy court’s interpretation of its order is entitled to deference does
not ‘insulate all aspects of the bankruptcy court’s opinion from anything more
searching than abuse of discretion review.” In re Optical Technologies, Inc., supra,
425 F.3d at 1303; see OB at 1–2.
       Additionally, though CACC’s opening brief presents six factors to consider
when reviewing an order reopening a closed bankruptcy case, it is not advocating

this court to apply a “six-factor test.” See Answering Brief at 31. Rather, these six
items were identified as factors that a “Court should consider” by the same judge at
the same court. See, In re: Holley Performance Products, Inc. et al., No. 09-13333


2 In Lennar’s introduction, Lennar even concedes that “no special deference is
   necessary here.” Answering Brief at 6.
                                            6
Case 1:18-cv-01793-CFC Document 16 Filed 04/15/19 Page 12 of 29 PageID #: 2594




(KJC) (Dist. of Del, July 31, 2015), citing In re Antonious, 73 B.R. 400, 405–06
(Bankr. E.D. Pa. 2007). Though the Delaware Bankruptcy Court considered other

factors in addition to the six enumerated in the opening brief, the Delaware
Bankruptcy Court seemingly disregarded without consideration the six applicable
factors that heavily preponderate in favor of not reopening the case. See App 0378
(D.I. 3582-2, Ex. 25 (07/17/18 Hr’g Tr.) at 32:14–33:14). In light of these weighty
factors, no reasonable person would adopt the Delaware Bankruptcy Court’s view
that, simply because the relator to the California FCA action may have been involved

in some way in the underlying bankruptcy case, the bankruptcy court should reopen
a case that is already pending in two other Article III forums with the ability to
determine the dispute, where a California court is a more appropriate venue to hear
a case in which the People of California are the real-party-in-interest and that is
brought under state law, where it is clear that the debtor would not be entitled to any
relief, where the case has been closed for nine years, and where the Bankruptcy
Court judge reopening the case admittedly did not draft the order being reviewed.
See App 0378 (D.I. 3582-2, Ex. 25 (07/17/18 Hr’g Tr.) at 32:19–33:1 (“And that
when there’s legitimate reason to have another court decide an issue that I would
also have jurisdiction over, I normally weigh very heavily in having that court do it
especially when one of the courts is an Article III court, which in Stern, the Supreme
Court of the United States has said are the experts, especially when it comes to

interpreting an order that I did not draft, as I typically don’t in this practice.”); OB
at 14–20.


                                           7
Case 1:18-cv-01793-CFC Document 16 Filed 04/15/19 Page 13 of 29 PageID #: 2595




      Concerning Lennar’s argument, and contrary thereto, In re Plusfunds Group,
Inc. v. Harbour Trust Co. LTD is still good law. See Answering Brief at 32, fn. 9.

Though the Second Circuit remanded the decision not to reopen the case back to the
bankruptcy court for further consideration, that order remanding the case was a
summary order with no precedential effect. Harbour Trust Co. v. Aaron (In re

Plusfunds Grp., Inc.), 589 F. App’x 41, 43 (2d Cir. 2015) (“Summary Order”).
Shortly thereafter, the bankruptcy court reaffirmed its order denying the motion to
reopen the case, thoroughly discussing and reviewing the requisite “cause” to reopen
a bankruptcy proceeding. In re Plusfunds Grp., Inc., Case No. 06-10402 (JLG)
(Bankr. S.D.N.Y. Apr. 21, 2015). In so doing, the court identified many of the same
factors identified in Holly Performance Products and determined that prejudice was
not a requisite factor to deny a motion reopening a case. Ibid. The relevant parts of
the opinion have not been overruled.
      Similarly, though In re Florida Precast Concrete, Inc. did not involve
enforcement of a bankruptcy court order, it nevertheless considered the jurisdiction
of both a bankruptcy court and reviewing district court for all civil proceedings
arising under, arising in, or related to cases under Title 11, which is directly

applicable. In re Fla. Precast Concrete, Inc. 139 B.R. 37, 38 (Bankr. M.D. Fla.
1992). Furthermore, as the case repeatedly cited by Lennar confirms, contract
principles apply to a confirmed plan of reorganization just as a breach of warranty

action that was reviewed in Florida Precast. See Shenango, supra, 501 F.3d 344–
45 (“In construing a confirmed plan of reorganization, we apply contract principles.


                                         8
Case 1:18-cv-01793-CFC Document 16 Filed 04/15/19 Page 14 of 29 PageID #: 2596




Because the construction of a contract generally presents a question of law, we
exercise plenary review.”).

      In fact, it is the authority relied upon by Lennar that is not relevant nor
applicable to this case. Concerning the motion to reopen, Lennar relies primarily on
In re Lazy Days’ RV Ctr. Inc., Case No. 09-13911-KG, D.I. 166 (Mem. Order) at *4
(Bankr. D. Del. June 16, 2011), aff’d 724 F.3d 418, 422–23 (3d Cir. 2013). Yet, the
facts of that case have no application here. First, the party seeking to reopen the cases
in Lazy Days were the reorganized debtors of the bankruptcy, not a creditor to the

bankruptcy—as Lennar. 724 F.3d at 420–21. Similarly, the debtor in Lazy Days
sought to reopen the case and participated in the reopened proceedings, whereas the
debtor here—Landsource LLC—did not seek nor participate in the reopened
proceedings. Ibid. Second, in Lazy Days the settlement agreement was between the
reorganized debtor and a creditor, which were the very same parties that held a
dispute outside of the bankruptcy court; by contrast, here, the dispute outside of the
bankruptcy court is a California State FCA action between the People of the State of
California, who were never represented at the bankruptcy court, and Lennar
corporation. Ibid. Stated simply, the justification for reopening the bankruptcy case
in Lazy Days—a dispute between the creditor and debtor to the bankruptcy—is not
present in this dispute Lennar brought to the Delaware courts.
      Similarly, the Travelers case is not instructive, but rather inapplicable.
Therein the Supreme Court was not concerned with any FCA claims and based its
conclusion on the dispositive reasoning that parties to a release should not be able to


                                           9
Case 1:18-cv-01793-CFC Document 16 Filed 04/15/19 Page 15 of 29 PageID #: 2597




“collateral[ly] attack” a bankruptcy court’s order after the fact. See 557 U.S. 137,
154 (2009). However, as elaborated in these briefs, the CAGO had no notice of the

potential FCA violations prior to the release or injunction and therefore could not
have brought or raised any challenged to the injunction based thereon. Cf. In re
Arctic Glacier Int’l, Inc. 901 F.3d 162 166 (3d Cir. 2018) (a bankruptcy court’s
confirmation order bars challenges to the plan “that could have been raised”).
Because of this difference, Travelers did not consider the unique policies implicated
in FCA actions and is inapposite to consider in this action when an FCA claim is

pending in state court against a creditor to the bankruptcy cases. See Travelers,
supra, 557 U.S. at 153–54. Indeed, the Supreme Court explicitly stated that the
holding in Travelers “is narrow.” Id. at 154; see also id. at 156 (Stevens, J.,
Ginsburg, J., dissenting) (“In my view, the injunction bars only those claims against
[the debtor’s] insurers seeking to recover from the bankruptcy estate for [the
debtor’s] misconduct, not those claims seeking to recover against the insurers for
their own misconduct.”).
      In the face of this inapplicable authority, CACC’s argument stands: No
reasonable person would have reopened the bankruptcy cases if all relevant factors
as identified by CACC were considered, instead of only the two factors the Court
did consider, which is an abuse of discretion. See OB at 9–14; Answering Brief at
27–28. Furthermore, the strong public policy applying to closed bankruptcy cases
was not shown by either the Bankruptcy Court or Lennar in its Answering Brief to
be inapplicable in this case or overweighed by any other considerations. See


                                         10
Case 1:18-cv-01793-CFC Document 16 Filed 04/15/19 Page 16 of 29 PageID #: 2598




Answering Brief at 33; see also 11 U.S.C. § 1141(d)(6). The bankruptcy court did
not have jurisdiction to reopen the cases, and even retention of jurisdiction

provisions in a plan of reorganization or confirmation order will not be given effect
if the contested matter does not have a “close nexus to the bankruptcy plan or
proceeding.” In re Resorts Intern., Inc., 372 F.3d 154, 168–69 (3d Cir.2004).
“[N]either the bankruptcy court nor the parties can write their own jurisdictional
ticket.” In re LaRoche Industries, Inc., 312 B.R. 249, 257 (Bankr. Del., 2004) (citing
In re Resorts Intern., Inc., 372 F.3d 154, 161 (3d Cir.2004)). It was an abuse of

discretion to reopen the Landsource, LLC Chapter 11 bankruptcy cases to resolve
this dispute.
III.   The Bankruptcy Court Erred By Granting Lennar’s Motion To Enforce
       The Injunction And Release In The 2009 Landsource, LLC Bankruptcy
       Confirmation Plan Against CACC And Enjoining CACC From Pursuing
       The FCA Action In California
       As in the bankruptcy court, Lennar spends nearly its entire briefing discussing
non-parties to the underlying California FCA lawsuit, substituting the CAGO,
CalPERS, and Nicholas Marsch as is convenient to support its argument, seeking to

misdirect this Court, as it did the bankruptcy court, to lose focus of the actual real-
party-in-interest for which CACC is merely a relator and stands-in-the-shoes-of: the
People of the State of California. Yet, again, as in Lennar’s moving papers and as

identified in CACC’s opening brief, Lennar never asserts that the CAGO ever
participated or investigated any potential FCA claims, which is the sole material


                                          11
Case 1:18-cv-01793-CFC Document 16 Filed 04/15/19 Page 17 of 29 PageID #: 2599




question at issue. See Answering Brief; APP 0416–460 (D.I. 3581). Instead, Lennar
creates new purported questions of fact, such as who owns or controls CACC, which

are wholly irrelevant—let alone material—to the issue of whether a California FCA
action could have been released by operation of the 2009 Confirmation Plan at issue
in this case. See Answering Brief at 9, 11, 36–39. Contrary to Lennar’s argument,
CACC’s ownership was never contested or disputed and the information was readily
available in the public record.3 Rather, CACC has always asserted and continues to
assert that Mr. Marsch’s role is irrelevant.4 Similarly, Lennar is incorrect in stating


3 Lennar writes that this information was “in the bowels of the qui tam record,”
  which is not accurate. See Answering Brief at 19, fn. 6. This information was
  readily available in the documents publicly filed in the California Superior Court
  for the County of Sacramento, which contained less than 50 entries on the docket
  at the time. See APP 0673 (Citizens Against Corporate Crime LLC, as Relator v.
  Lennar Corporation, Sacramento Superior Court Case No. 34-2017-00208469-
  CU-FR-GDS (filed 02/24/2017), at Dkt. No. 22).
4 In Lennar’s Answering Brief Lennar falsely states that CACC somehow “pivoted
  and misdirected” at one point and raised “misguided and untimely arguments” that
  CACC should not be bound by the Injunction and Release “[a]s a matter of
  policy.” Answering Brief at 39. Contradicting this assertion, these very same
  arguments were raised in CACC’s opposition to Lennar’s motion to reopen the
  bankruptcy proceeding, for which Lennar accused CACC of “mostly skip[ping]
  over the reopening issue altogether and argues that this Court has no power to
  enforce its own order or injunction because CACC’s lawsuit alleges that Lennar
  perpetrated a fraud on ‘the State of California’”. APP 0295–97, 300–302 (D.I.
                                          12
Case 1:18-cv-01793-CFC Document 16 Filed 04/15/19 Page 18 of 29 PageID #: 2600




that “it is undisputed that the allegations of the California Action ‘relate to’ the
Landsource bankruptcy and Plan.” Answering Brief at 37. This was contested by

CACC at the Delaware Bankruptcy Court and in CACC’s opening brief because the
claims and allegations in the FCA complaint did not ripen or mature until after the
effective date of the reorganization plan. See APP 0104–0127; APP 0513–14 (D.I.

3590); OB at 31.
      Although it is not apparent from Lennar’s Answering Brief, it is not
ambiguous who is the real-party-in-interest to this lawsuit. The CAGO confirmed
this very fact in its filing to the bankruptcy court, which stated, in relevant part:
“Here, the real party in interest in any CFCA claim against Lennar is the People of
the State of California.” App 0522 (D.I. 3593). Notably, the CAGO did not stop
there; the CAGO elaborated that the underlying FCA claim could not be released by
any private person, such as Nicholas Marsch or any company he owns:

      A CFCA claim belongs to the People of the State of California, and can
      only be waived or released by the Attorney General. Cal. Govt. Code §
      12652(c)(l) ("[a] person may bring a civil action for a violation of this
      article for the person and ... the State of California in the name of the
      state ... "). The only government entities with standing under the CFCA
      are the Attorney General (for CFCA violations involving state funds)
      and local prosecuting authorities (for political subdivision funds). Cal.
      Govt. Code§ 12652(a) through (c). "Once filed, the action may be
      dismissed only with the written consent of the Court and the Attorney
      General .... No claim/or any violation ... may be waived or released by
      any private person ... " Cal. Govt. Code§ 12652(c)(l) (emphasis added).
APP 0522 (D.I. 3593).



  3552); APP 0315 (D.I. 3556).
                                         13
Case 1:18-cv-01793-CFC Document 16 Filed 04/15/19 Page 19 of 29 PageID #: 2601




      Indeed, the CAGO went even further, and explained to the Delaware
Bankruptcy Court that, independently of Nicholas Marsch’s involvement in the

bankruptcy case, “False Claims Act claims are not dischargeable in bankruptcy,’”
citing the very same statute that Lennar claims (without any supporting citations or
authority) is inapplicable to this case—Section 1141(d)(6)(A) of Title 11 of the
United States Code. APP 0523–24 (D.I. 3593); see also Answering Brief 44–45.
This was not merely a blanket assertion made by the CAGO, but specifically applied
to the claims in the underlying FCA lawsuit and to the bankruptcy proceeding at

issue, as the CAGO confirmed that both types of fraud alleged in the FCA complaint
“plainly fall within the CFCA.” Ibid. Because of this, the CAGO agreed with the
position presented by CACC, that “any CFCA claims brought in the name of the
People were not discharged and survived the Injunction and Release.” APP 0524
(D.I. 3593) (emphasis added). In spite of these clear statements of law, the CAGO,
somewhat contradictorily, concluded that because the claim could not have been
released by any private person and “[b]ecause the Attorney General has neither
waived nor released the People’s CFCA claims, the People’s claims are not affected
by the Motion and relief sought therein” and therefore did not oppose the specific
relief sought in Lennar’s motion. APP 0524 (D.I. 3593).
      This is where the bankruptcy court erred. CACC was not suing Lennar in its
own capacity, but as relator to the People of the State of California. Regardless of
whether the CAGO did not oppose the specific relief sought in Lennar’s motion, the
law is clear: the FCA claim could not have been released or discharged via


                                        14
Case 1:18-cv-01793-CFC Document 16 Filed 04/15/19 Page 20 of 29 PageID #: 2602




bankruptcy except by the relevant prosecuting authority—in this case the CAGO.
See U.S. ex rel. Hall v. Teledyne Wah Chang Albany, 104 F.3d 230, 233 (9th Cir.

1997); U.S. ex rel. McNulty v. Reddy Ice Holdings, Inc., 835 F.Supp.2d 341, 360
(E.D. Mich. 2011). Yet, the CAGO did not have full knowledge of the claim before
the release was executed, did not already investigate the allegations prior to their
release, and did not already decide that it would not pursue the case. See APP 0521–
25 (D.I. 3593). Rather, as in U.S. ex rel. Green, the government learned of the
allegations of fraud and conducted its investigation only because of the filing of the

qui tam complaint in 2017; the CAGO never participated in the bankruptcy
proceedings in relation to any potential FCA claims. See U.S. ex. rel. Green v.
Northrop Corp., 59 F.3d 953, 956 (9th Cir. 1995).
      To get around this undisputed material fact, Lennar attempts to conflate the
CAGO representing the People of the State of California with other California
agencies, arguing that “CalPERS and the [CAGO] were also actively involved in the
Landsource bankruptcy.” Answering Brief at 17. However, this is misleading and
irrelevant. As confirmed by the CAGO, “the CFCA claim does not belong to
CalPERS” and “the Injunction and Release’s effect on CalPERS is immaterial to the
California Attorney General’s rights under the CFCA” because CalPERS “does not
have standing to bring, litigate, release or settle a CFCA claim.” APP 0523 (D.I.
3593). Similarly, the CAGO’s involvement in the bankruptcy on behalf of various
California environmental agencies “is immaterial to the Peoples rights under the
CFCA.” APP 0522 (D.I. 3593). Simply, “despite what Lennar states, the government


                                         15
Case 1:18-cv-01793-CFC Document 16 Filed 04/15/19 Page 21 of 29 PageID #: 2603




has not released any CFCA claim.” APP 0523 (D.I. 3593).
      This should have been the end of the analysis. Unfortunately, the Delaware

Bankruptcy Court misinterpreted the case law relating to FCA claims and
determined that it was possible to separate CACC from the CAGO in this instance,
and then sought to enjoin CACC and Nicholas Marsch only, seemingly relying upon
on U.S. ex rel Gebert v. Transp. Administrative or Travelers. This is legal error.
Rather, as explained in CACC’s opening brief, Gebert was a unique case that is not
instructive here. See OB at 26–27. In Gebert the FCA claim was barred only because

the relator was the debtor in the bankruptcy proceedings and the FCA claim was
only barred as to the debtor relator. 260 F.3d 909 (8th Cir. 2001). Because the relator
was also the debtor in the bankruptcy, it would undermine the protections of the
bankruptcy code if the debtor of the bankruptcy was able to obtain a recovery
through a qui tam action after the bankruptcy had concluded. See id. at 916–17. If
that occurred, then the creditors would not have been able or aware of those future
assets. See ibid. In making this decision, the Eight Circuit was careful to limit the
precedential effect to the “unique context” in Gebert and intended the case to have
an “exceedingly narrow” application: where the relator was also the bankruptcy
debtor. Id. at 317. By contrast, the strong policy justification present in Gebert is
does not exist concerning CACC because CACC is not a bankruptcy debtor and any
recovery by CACC would not upset the result of the bankruptcy proceeding. See id.
at 916–17. The Bankruptcy Court overlooked the factual distinction between the
Geberts and CACC.


                                          16
Case 1:18-cv-01793-CFC Document 16 Filed 04/15/19 Page 22 of 29 PageID #: 2604




      Because CACC was not a debtor to the Landsource bankruptcy, the only party
the Court must consider is the CAGO on behalf of the People of the State of

California. Instead, as Lennar encourages this Court to do, the Delaware Bankruptcy
Court erroneously did not consider notice to the CAGO, writing that “notice is not
an issue” as to Mr. Marsch. APP 0619 (D.I. 3623 at 38:2–7). As repeated here
throughout, and as confirmed by the CAGO itself, the prosecuting authority on
behalf of real-party-in-interest did not have knowledge of and an opportunity to
investigate the claims, thus the claims could not be discharged or released. See OB

at 20–32; APP 0523–24 (D.I. 3593).
      Similarly, as expounded in the preceding section, the Travelers case is not
instructive, but rather inapplicable. To briefly reiterate: The CAGO had no notice of
the potential FCA violations prior to the release or injunction and therefore could
not have brought or raised any challenged to the injunction based thereon. See APP
0522 (D.I. 3593). Furthermore, Travelers did not consider the unique policies
implicated in FCA actions and is inapposite to consider in this action when an FCA
claim is pending in state court against a nondebtor. See Travelers, supra, 557 U.S.
at 153–54. Indeed, the Supreme Court explicitly stated that the holding in Travelers
“is narrow.” Id. at 154; see also id. at 156 (Stevens, J., Ginsburg, J., dissenting).
      Finally, Lennar’s brief ignores the due process concerns completely. As the
real party in interest—the People of the State of California—was not party to the
bankruptcy, of concern here is not only enforcement against CACC, but also against
the CAGO. Though Lennar argues that the CAGO is unaffected by the Delaware


                                           17
Case 1:18-cv-01793-CFC Document 16 Filed 04/15/19 Page 23 of 29 PageID #: 2605




Bankruptcy Court’s order, the CAGO was also dismissed from the FCA action as a
result of the order granting Lennar’s motion and the CAGO may no longer intervene

in the case because it was closed. See APP 0668, 0670 at #19. If the relief sought by
Lennar was actually “limited to Mr. Marsch and CACC,” as Lennar championed to
the Delaware Bankruptcy Court, then the CAGO would not have been dismissed or
affected. See APP 0618 (D.I. 3623 at 37:3 –38:4). Furthermore, Lennar, or its team
of attorneys that claim to have knowledge and experience in the False Claims Act,
could have disclosed the potential FCA violations in 2009 but chose not to. See OB

at 24; compare Supp. APP. 1503 with APP 084–85 (D.I. 3539-2). 5 This result—to
permit a company with relatively unlimited resources to clandestinely manipulate
the bankruptcy process to protect it from violations of law that the company chose
not to disclose at the time of the bankruptcy—is against due process, public policy,
and the legislature’s intentions when enacting the FCA law. See 11 U.S.C. § 1141,
subd. (d)(6); Broomall Industries, Inc. v. Data Design Logic Systems, Inc. 786 F.2d

401 (Fed. Cir. 1986); Green, supra, 59 F.3d at 963, 965; see also 11 U.S.C. § 101,
subd. (41).
      In sum, the Bankruptcy Court made a legal error when it granted Lennar’s



5 The very document relied upon by Lennar to show the purported thoroughness
  and negotiated-arms-length nature of the 2009 Confirmation Plan is silent
  concerning any potential violations of FCA laws or any notice of these potential
  violations having been given. See SUPP. APP 1441–87 (D.I. 2137 (White
  Declaration)).
                                         18
Case 1:18-cv-01793-CFC Document 16 Filed 04/15/19 Page 24 of 29 PageID #: 2606




motion because the CAGO never received notice nor had an opportunity to
investigate the claims prior to the confirmation, thus it would be against due process,

public policy, and Federal common law to enjoin CACC or the CAGO from
continuing the FCA action. The Bankruptcy Court’s order enjoining CACC from
pursuing the FCA Action in California must be vacated.

IV.   The Bankruptcy Court Erred By Not Abstaining From This Matter
      Last, the Delaware Bankruptcy Court not only abused its discretion in refusing
to abstain from this matter in light of the relevant factors, but also committed error
as a matter of law when it disregarded a timely filed motion. Though Lennar’s
Answering Brief seemingly argues that under an abuse of discretion standard this
Court is precluded from considering any of the twelve factors that the Delaware
Bankruptcy Court should have considered—but didn’t—and must affirm the
Bankruptcy Court’s decision not to abstain without any further review, this is
inaccurate. See Answering Brief at 46. Rather, the Delaware Bankruptcy Court’s

decision not to abstain is a clearly erroneous legal conclusion and no reasonable
person would reach the same result when considering the various factors presented
by CACC in its opening brief. See OB at 14–20.

      As a matter of law, the motion to abstain was not untimely and CACC was
not required to seek reconsideration of the order reopening the bankruptcy case
before filing such a motion, as Lennar implies without any authority or citation in
support. See Answering Brief at 47. Rather, a motion to abstain may be filed at any
time prior to a decision on the merits and requires only seven days’ notice. 28 U.S.C.


                                          19
Case 1:18-cv-01793-CFC Document 16 Filed 04/15/19 Page 25 of 29 PageID #: 2607




§ 1334; Fed. R. Bank. Proc. §§ 5011, 9014. The initial motion filed by CACC was
not procedurally defective and should not have been denied prior to the hearing on

Lennar’s motion to enforce. Ibid.; see Answering Brief at 46, fn. 15.6 Similarly,
there is no requirement that a party seek reconsideration of an order reopening a case
instead of filing a motion to abstain as these two motions rely on distinct and separate
analyses and grounds. Compare ibid with Fed. R. Civ. P. 52(b); see also Fed. R.
Bank. P. §§ 7052, 9023, 9024; Fed. R. Civ. Proc. §§ 59, 60.
      As a matter of substance, and to briefly reiterate from the opening brief, the

Delaware Bankruptcy Court was not the most appropriate or best venue to litigate
these claims. See Answering Brief at 48. The claims brought to Delaware by Lennar
would have no effect on the Landsource, LLC bankruptcy estate, the FCA claims
involved only state law causes of action pertaining to an unsettled area of law, the
dispute was already pending in to Article III courts of competent jurisdiction, the
claims against Lennar were not dependent upon any provisions of the Bankruptcy
Code, and the bankruptcy debtor was not involved. See OB at 15–19. Similarly,
California is the best suited location to adjudicate the claims raised by the relator in
the FCA action. California is where Lennar’s alleged fraud occurred, where millions



6 Although CACC contends the Motion to Abstain was timely filed on October 17,
  2018, CACC filed a motion to shorten time pursuant to the Court’s instructions to
  prepare and submit a motion to shorten time, received via email from the
  Honorable Judge Carey’s clerk on October 19, 2018, at approximately 2:04 PM
  Eastern Time.
                                          20
Case 1:18-cv-01793-CFC Document 16 Filed 04/15/19 Page 26 of 29 PageID #: 2608




of California citizens allegedly lost nearly a billion dollars, where California state
courts are familiar with California state law, and where the CAGO can oversee the

FCA claims and intervene when appropriate. See OB at 8–9.
      Finally, Lennar’s third point regarding the motion to abstain (that the motion
made no sense) lacks any citation to a legal authority, or even an explanation to
support the conclusory statements therein. Answering Brief at 48. Nevertheless,
Lennar’s argument that CACC sought the Delaware Bankruptcy Court to abstain
from the FCA action misunderstands the relief sought by the motion filed to the

Court. As stated in the motion, CACC sought the Delaware Bankruptcy Court to
“close this contested matter and the Landsource, LLC bankruptcy cases because the
twelve factors governing abstention favor abstaining from this dispute and because
abstention aligns with the public policy surrounding a bankruptcy court’s
jurisdiction post-confirmation.” APP 0487 (D.I. 3589). CACC was not seeking the
court to “’abstain’ from adjudicating the merits of CACC’s false claims act case,”
as characterized by Lennar’s briefing. Answering Brief at 48.
      The Delaware Bankruptcy Court erroneously disregarded a timely filed and
valid motion without consideration thereof, which constitutes legal error for which
this Court may review de novo. Similarly, no reasonable person would have denied
the motion in consideration of the relevant factors detailed therein, which is an abuse
of discretion. Under either theory, the Delaware Court’s Order denying the motion
to abstain must be vacated or reversed.




                                          21
Case 1:18-cv-01793-CFC Document 16 Filed 04/15/19 Page 27 of 29 PageID #: 2609




                                   Conclusion
      For the aforementioned reasons, CACC respectfully requests that this Court

vacate the Bankruptcy Court’s orders. Nothing in Lennar’s briefing changes the
analyses presented in the Opening Brief, nor does Lennar contradict or contest the
undisputed material fact that the CAGO did not have notice of any potential FCA

violations in or around 2009 or any opportunity to investigate those claims until
2017. As a result, and as confirmed by the CAGO, these claims could not have been
released by any private person, including Nicholas Marsch or Briarwood Capital, as
asserted by Lennar. The People of the State of California may not be deprived of
their day in court, and CACC should not be barred from acting as relator in a
legitimate and meritorious claim filed on behalf of the People of California, based

on any injunction or release from the Landsource, LLC bankruptcy that concluded
in 2009.


      Dated: April 15, 2019
                                      s/ Stamatios Stamoulis
                                      Stamatios Stamoulis (DE No. 4606)
                                      Stamoulis & Weinblatt, LLC
                                      6 Denny Road, Suite 307
                                      Wilmington, DE 19089
                                      Email: stamoulis@swdelaw.com

                                      - and -

                                      Robert E. Barnes (pro hac vice)
                                      Tony Nasser (pro hac vice)
                                      Barnes Law, LLP
                                      601 South Figueroa Street, Suite 4050

                                        22
Case 1:18-cv-01793-CFC Document 16 Filed 04/15/19 Page 28 of 29 PageID #: 2610




                                    Los Angeles, California 90017
                                    Tel: 310-510-6211
                                    Fax: 310-510-6225
                                    Email: robertbarnes@barneslawllp.com
                                    Email: tonynasser@barneslawllp.com

                                    Attorneys for Citizens Against Corporate
                                    Crime, LLC




                                      23
Case 1:18-cv-01793-CFC Document 16 Filed 04/15/19 Page 29 of 29 PageID #: 2611




                     CERTIFICATE OF COMPLIANCE


      This brief complies with the type-volume limitation of Fed. R. Bank. Proc.
Rule 8015 because it contains 6,012 words as counted by the word-processing
system used to prepare the document.



                                            Dated: April 15, 2019

                                            s/ Stamatios Stamoulis
                                            Stamatios Stamoulis (DE No. 4606)
                                            Stamoulis & Weinblatt, LLC
                                            6 Denny Road, Suite 307
                                            Wilmington, DE 19089
                                            Email: stamoulis@swdelaw.com




                                       24
